Citation Nr: 0124027	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  99-20 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West Supp. 2001) for bilateral femoral neuropathy.  

2.  Entitlement to an increased evaluation for bilateral pes 
planus with severe plantar fasciitis, currently rated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Muskogee, Oklahoma, Regional Office 
(RO).  In a November 1998 rating decision, the RO denied the 
veteran's claim of entitlement to an increased evaluation for 
bilateral pes planus with severe plantar fasciitis.  In 
August 1999, the RO denied the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West Supp. 2001) for 
bilateral femoral neuropathy.  The veteran perfected appeals 
of those decisions.  

This appeal has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).

In June 2001, a hearing was held before the undersigned, who 
was appointed by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West Supp. 2001); 38 C.F.R. § 20.704 
(2001).  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Bilateral femoral neuropathy is an additional disability 
that was not a reasonably foreseeable result of surgical 
treatment received by the veteran at the VA Medical Center in 
July 1998.

3.  The veteran's service-connected pes planus with severe 
plantar fasciitis is currently manifested by complaints of 
foot pain and difficulty walking and objective evidence of 
moderately flat longitudinal arches and characteristic 
callosities.

4.  The veteran's service-connected pes planus with severe 
plantar fasciitis does not present an exceptional or unusual 
disability picture rendering impracticable the application of 
the regular schedular rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation for 
additional disability classified as bilateral femoral 
neuropathy as a result of surgery performed in a VA Medical 
Center in July 1998 have been met.  38 U.S.C.A. § 1151 (West 
Supp. 2001).

2.  The criteria for an increased disability rating for 
service-connected bilateral pes planus with severe plantar 
fasciitis have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.63, 4.71a, Diagnostic Code 5276 (2001).

3.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's service-
connected pes planus with severe plantar fasciitis.  38 
C.F.R. § 3.321(b)(1) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist

VA has a duty to assist in the development of facts relating 
to these claims.  See Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA and its implementing 
regulations, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).  
The veteran was notified that the evidence did not show that 
he currently has a disability that would qualify for 
compensation under 38 U.S.C.A. § 1151 (West Supp. 2001), or 
that would warrant the assignment of a higher rating for his 
service-connected bilateral pes planus with severe plantar 
fasciitis.  Those are the key issues in this case, and the 
discussions in the November 1998, August 1999, and January 
2000 rating decisions, and the August 1999 and February 2000 
statements of the case, informed the veteran of the evidence 
needed to substantiate his claims.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's service medical 
records and VA treatment records dated from 1998 to 2000.  
The veteran stated that he had received all of his treatment 
from VA.  See Transcript of personal hearing, dated June 20, 
2001.  Most, if not all, of the veteran's pertinent treatment 
records have been obtained. 

Additionally, the veteran was afforded appropriate VA 
examinations in October 1998, February 1999, and July 1999.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  A medical opinion as to the 
relationship between a bilateral femoral neuropathy and the 
veteran's VA medical treatment was provided.  The veteran 
testified at a hearing before the Board in June 2001.  There 
is more than sufficient evidence of record to decide these 
claims properly and fairly.

Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claims and has been 
provided ample opportunity to present evidence meeting those 
requirements, and has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As the regulations implementing the VCAA do not 
add any substantive rights, but merely reflect the 
requirements of the Act, they likewise do not require remand 
for consideration by the RO in the first instance.


II.  Factual Background

Service connection was granted in July 1991 for bilateral pes 
planus with hallux valgus, plantar warts, bunions and 
calluses, and evaluated as 10 percent disabling.  This 
evaluation was based upon a January 1991 VA examination that 
showed a moderate flattening of the veteran's longitudinal 
arches, bilaterally, with severe hallux valgus deformity on 
the right, moderate hallux valgus deviation on the left, and 
callus formations that were tender to palpation on the soles 
of the feet.  

In a February 1992 rating decision, the disability evaluation 
of the veteran's bilateral foot disorder was increased to 30 
percent, based upon VA outpatient treatment and examination 
findings that included complaints by the veteran that his 
walking was limited to one and one-half blocks because of his 
painful feet.  It was noted that the veteran walked with the 
use of a cane in the right hand but did have a normal gait 
and normal weight bearing of the lower extremities.  

In a February 1995 rating decision, the disability evaluation 
of the veteran's bilateral foot disorder was increased to 50 
percent, based upon VA examination findings that included 
complaints of constant pain in his feet that was greatly 
exaggerated by prolonged standing or walking.  The veteran 
was noted to wear high top shoes with integral arch supports, 
but stated that he could walk only two blocks before the pain 
got too intense.  On examination, the veteran was noted to 
have walked with a gait that was characterized by consciously 
walking on the heels of his feet to avoid putting weight on 
the front.  There was bilaterally a 90 percent obliteration 
of the plantar arch, and 30 degrees of hallux valgus.  Both 
feet had severe hammer toes, calluses, and great tenderness 
to palpation of the plantar surface of the arch.

On July 14, 1998, the veteran underwent surgery at the 
Oklahoma City, Oklahoma, VA Medical Center (VAMC) for 
reconstruction of his bladder due to a neobladder from grade 
3 transitional cell carcinoma.  After the July 1998 surgery, 
the veteran experienced numbness in his legs, and he could 
not stand.  Neurology was consulted.  Bilateral femoral 
neuropathy of unknown etiology confirmed by electromyography 
(EMG) was diagnosed.  The veteran underwent extensive 
rehabilitation and was placed in locking knee braces to help 
stabilize his legs.  

The veteran's claim for an increased rating for his bilateral 
pes planus was received in August 1998.  His claim for 
compensation under 38 U.S.C.A. § 1151 for bilateral femoral 
neuropathy was received in September 1998.  

In October 1998, the veteran underwent VA examination for the 
purpose of determining aid and attendance or housebound 
status.  The veteran complained of weakness in the lower 
extremities and an inability to stand mainly because of his 
genitourinary operation.  He stated that before his urologic 
procedures, he was able to play basketball and "felt good."  
The veteran stated that his feet hurt and that they had been 
swollen for a long time.  He stated that there were calluses 
on his soles, but that his feet were numb postoperatively, 
and so there was no pain until the feeling in his feet began 
to return.  He noted that his feet hurt before the operation.  
He noted further that he was unable to walk but was able to 
transfer from his wheelchair to other objects.  

On examination, the veteran was noted to be in a wheelchair.  
There was good strength on dorsiflexion and plantar flexion 
of each foot and there was good strength on dorsiflexion of 
each big toe.  The veteran was able to appreciate pin prick 
in his feet.  He was able to stand only for a very short 
period of time and during that it was noted that his 
longitudinal arches were moderately flat.  On the left sole, 
there was a circular area of callus under the third 
metatarsophalangeal joint area.  The center of the callosity 
seemed different in appearance from the periphery; there was 
localized tenderness in the center of this area, and 
tenderness on compression of the callused area from side to 
side.  There was slight thickening of the sole under the area 
of the fourth and fifth left metatarsophalangeal joints.  
There was moderate hammertoe present on each of the left toes 
except for the big toe with some callus present 
anterolaterally on the dorsum over the proximal 
interphalangeal joint of the small toe.  There was moderate 
hammertoes of the right fourth and fifth toes, and slight 
hammertoes of the second and third right toes.  There were 
areas of callosity on the right sole under the first and 
fourth metatarsophalangeal joints.  The center of each of 
these calluses was noted to have a whorled appearance and to 
be tender locally in the center of the callused area.  They 
were also tender on side to side pressure of the callus.  
There was a slight amount of callus around the right heel.  
The examiner noted that the veteran was unable to ambulate.  

The examiner's impressions were:  1)  Status post cystectomy 
for transitional cell carcinoma with creation of a 
neobladder; 2)  Bilateral pes planus; 3)  Bilateral plantar 
verrucae;  4)  Bilateral hammertoes; and 5)  Clinical 
findings compatible with bilateral femoral nerve neuropathy.  
In answer to a question of whether the veteran was unable to 
walk because of his pes planus, the examiner opined that the 
main impediment to the veteran's walking seemed to be the 
proximal weakness of his lower extremities, but that the 
veteran had plantar verrucae that would make walking painful.  
The examiner noted that the veteran had volunteered that 
prior to his recent abdominal surgery, he was able to play 
basketball.  

In February 1999, the veteran underwent VA general medical 
examination conducted by Dr. K. M.  The report of that 
examination noted, by history, the July 1998 radical 
cystectomy with bladder reconstruction surgery, the veteran's 
subsequent complaints of numbness in his legs and inability 
to stand, and the resulting diagnosis of bilateral femoral 
neuropathy.  The examiner's impression was deferred.  Dr. K. 
M. noted that an opinion had been requested as to whether the 
loss of strength in the veteran's lower extremities was due 
to substandard, faulty or negligent care at the time of 
surgery.  Dr. K. M. indicated, however, that all of the 
veteran's charts were not available, but were needed in order 
to respond to that question.  

The veteran's claims file was referred to another physician, 
Dr. L. B., who stated that she had reviewed the veteran's 
claims file and VAMC medical records.  Dr. L. B. stated 
further that the veteran had been interviewed and examined on 
July 7, 1999, and that she agreed with the physical findings 
of Dr. K. M.  

Dr. L. B.'s impressions were:  1)  Carcinoma of bladder, 
status post radical cystectomy with urinary neobladder 
diversion; 2)  Bilateral femoral neuropathy secondary to 
postoperative complication of # 1; 3)  Seizure disorder, 
controlled on medication; 4)  Left ankle injury, 
asymptomatic; and 5)  Hepatitis C, with cirrhosis.   

Dr. L. B. commented that the veteran had undergone the 
lengthy surgical procedure described in the report of Dr. K. 
M.'s examination on July 14, 1998.  Dr. L. B. explained that 
according to the operative report, the veteran was in the 
operating room for approximately 11 hours, and was most 
likely in a lithotomy position during that time.  According 
to Dr. L. B., a prolonged lithotomy position can cause 
compression of the femoral nerve giving rise to bilateral 
femoral neuropathy as in the veteran.  In Dr. L. B.'s 
opinion, "bilateral femoral neuropathy is a peri-operative 
complication, however, it was not due to faulty, negligent or 
substandard care at the VAMC."  Dr. L. B. listed two medical 
references in support of her opinion.  

A letter dated in November 1998 from B.W.A., M.D., was 
received in August 1999.  In the letter, Dr. B.W.A. explained 
that the veteran had been under his care at the VAMC 
following a radical cystomostatectomy with ileal neobladder 
for muscle invasive transitional cell carcinoma of the 
bladder.  Dr. B.W.A. stated that after this extensive 
surgery, the veteran had the serious complication of 
bilateral femoral neuropathy for which he was undergoing 
extensive rehabilitation due to an inability to stand or walk 
without assistance.  

In January 2000, Dr. L. B. provided a second opinion on the 
subject of the veteran's bilateral femoral neuropathy.  In 
this opinion, Dr. L. B. explained that she had again reviewed 
the claims folder, including the letter from Dr. B.W.A.  Dr. 
L. B. explained that she was still of the opinion that the 
veteran's bilateral femoral neuropathy was a post-operative 
complication, which was not due to faulty or substandard 
care.  She went on to state that it was necessary that the 
veteran undergo a prolonged surgery due to the extensive 
nature of his bladder cancer, size of tumor and the 
complexity of the procedure itself.  Dr. L. B. elaborated 
that 

the prolonged nature of the procedure and 
patient positioning may have indeed 
resulted in this unfortunate 
complication, but it was not a result 
which would have ordinarily occurred in 
most patients subjected to the same 
conditions, and therefore in this 
examiner's opinion could not have been 
foreseen by the surgeons.  Therefore, in 
my opinion, this complication was not due 
to substandard, faulty or negligent care 
which could not have been foreseen by his 
treating physicians.  

At his June 2001 hearing before the Board, the veteran 
testified that he had been able to walk well prior to his 
July 14, 1998 operation for radical cystectomy with bladder 
reconstruction.  He further stated that as a result of the 
operation, he is unable to walk.


III.  Analysis

A.  Compensation Under 38 U.S.C.A. § 1151 for 
Bilateral Femoral Neuropathy

Applicable to claims filed on and after October 1, 1997 
(including the instant claim) is an amended, 38 U.S.C.A. § 
1151 (West Supp. 2001) which provides that compensation under 
chapters 11 and 13 of 38 U.S.C. 

shall be awarded for a qualifying 
additional disability or a qualifying 
death of a veteran in the same manner as 
if such additional disability or death 
were service-connected.  For the purposes 
of this section, a disability or death is 
a qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and -

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was ---

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable; 
or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West Supp. 2001).

The evidence supports the grant of compensation under 
38 U.S.C.A. § 1151 for bilateral femoral neuropathy.  The 
underlying questions at issue are  1)  Whether the veteran's 
bilateral femoral neuropathy was the result of surgical 
treatment at the VAMC that was careless, negligent, lacked 
proper skill, or included an error in judgment, or similar 
instance of fault; or 2)  Whether the veteran's bilateral 
femoral neuropathy was an additional disability that was not 
a reasonably foreseeable result of the surgical treatment at 
the VAMC.  An affirmative answer to either question must 
result in the grant of compensation under 38 U.S.C.A. § 1151. 

The only specific opinions on the matter at issue are the two 
that were provided by Dr. L. B. in July 1999 and January 
2000.  Although Dr. L. B. expressly discounted the 
possibility that the veteran's bilateral femoral neuropathy 
was due to substandard, faulty, or negligent care at the 
VAMC, she explicitly stated that it was a complication that 
could not have been foreseen by the veteran's treating 
physicians.  Significantly Dr. L. B. had the benefit of a 
complete review of the veteran's claims file and VA medical 
records.  Moreover, she provided medical rationale for her 
opinions and included references to medical authority.  There 
are no medical opinions in opposition to those of Dr. L. B.  
The evidence therefore supports the claim.  38 U.S.C.A. § 
1151 (West Supp. 2001).

B.  Increased Rating for Bilateral Pes Planus 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R., Part 4 (2001).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2 (2001).  Nevertheless, 
past medical records do not take precedence over current 
findings in determining whether to increase a disability 
rating, although a rating specialist is directed to review 
the recorded history of disability to make a more accurate 
evaluation.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  38 
C.F.R. § 4.3 (2001).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

The severity of pes planus is ascertained, for VA purposes, 
by application of the criteria set forth in Diagnostic Code 
5276 of VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4, § 4.71a (2001).  A 10 percent disability 
rating is assigned when pes planus is moderate, with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use of the 
feet.  A 30 percent rating is available where bilateral pes 
panus is severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  A maximum rating of 50 percent 
is available where bilateral pes planus is pronounced, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, and without improvement by 
orthopedic shoes or appliances.

The veteran's bilateral pes planus is manifested by 
moderately flat longitudinal arches, characteristic 
callosities, tenderness on compression of the calluses, and 
complaints of pain.  Accordingly, they objectively appear to 
meet the criteria of, at most, a 30 percent rating under the 
criteria of Diagnostic Code 5276.  However, the 50 percent 
rating has been assigned since 1995.  It is the maximum 
rating permitted under the diagnostic criteria.

Given that the veteran is in receipt of the maximum schedular 
rating for pes planus under the applicable diagnostic code, 
the only way he could obtain a higher rating is by analogy to 
the loss of use of his feet under 38 C.F.R. § 4.63 (2001), or 
if the evidence presents the requisite exceptional case for 
application of 38 C.F.R. § 3.321(b)(1) (2001).  

First, there is no evidence of loss of use of either foot 
because of pes planus.  See 38 C.F.R. § 4.63 (2001), loss of 
use of hand or foot.  The medical evidence of record 
establishes that the veteran had effective function of his 
feet prior to his July 1998 bladder reconstruction surgery to 
the point that he could play basketball.  Clearly, the 
veteran's pes planus did not result in inability to use his 
feet.  Thus, the provisions of 38 C.F.R. § 4.63 are not for 
application.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2001).  
"The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular rating 
is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  The Board 
finds no evidence of an exceptional disability picture in 
this case.  The veteran has not required any recent periods 
of hospitalization for his service-connected pes planus.  
There is no evidence in the claims file to suggest that 
marked interference with employment is the result of the 
service-connected disability.  In fact, the veteran has 
admitted that prior to his July 1998 bladder surgery, he was 
able to play basketball.  Thus, the Board finds that the 
absence of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.  There is no evidence that the veteran's 
flat foot disability is exceptional such that it is 
impractical to apply the schedular standards.



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
Supp. 2001) for bilateral femoral neuropathy is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to an increased disability rating for service-
connected bilateral pes planus, currently evaluated as 50 
percent disabling, to include the issue of entitlement to an 
extraschedular evaluation, is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

